

Exhibit 10.3




REAFFIRMATION AGREEMENT
REAFFIRMATION AGREEMENT, dated as of May 1, 2017 (this “Reaffirmation”), by ARES
COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation (“Guarantor”), in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a National Banking Association
(“Buyer”).
RECITALS
WHEREAS, ACRC Lender W LLC (“ACRC W”), ACRC Lender W TRS LLC (“ACRC W TRS” and,
together with ACRC W, the “Sellers”) and Buyer are parties to the Amended and
Restated Master Repurchase and Securities Contract, dated as of December 20,
2013, by and among the Sellers and Buyer (as amended, restated, supplemented or
otherwise modified and in effect prior to the date hereof, the “Existing
Repurchase Agreement”); and
WHEREAS, pursuant to the Existing Repurchase Agreement, Guarantor and Buyer are
parties to that certain Amended and Restated Guarantee Agreement, dated as of
December 20, 2013 (as amended, restated, supplemented or otherwise modified and
in effect from time to time, the “Guarantee Agreement”); and
WHEREAS, on the date hereof, the Existing Repurchase Agreement is being amended
and restated in its entirety pursuant to that certain Second Amended and
Restated Master Repurchase and Securities Contract, dated as of the date hereof,
by and among Sellers and Buyer (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Repurchase
Agreement”); and
WHEREAS, it is a condition precedent to the effectiveness of the Repurchase
Agreement and the amendment and restatement of the Existing Repurchase Agreement
that Guarantor reaffirm its obligations under the Guarantee Agreement and
reaffirm that the provisions of the Guarantee Agreement shall remain in full
force and effect upon the effectiveness of the Repurchase Agreement and the
amendment and restatement of the Existing Repurchase Agreement.
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
1.    Definitions. Unless otherwise defined herein, terms defined in the
Repurchase Agreement and used herein shall have the meanings given to them in
the Repurchase Agreement.
2.    Reaffirmations by Guarantor.
(a)    Guarantor hereby provides its consent and acknowledgment that the
Repurchase Agreement has been (contemporaneous with the effectiveness of this
Reaffirmation)


1

--------------------------------------------------------------------------------




entered into and the Existing Repurchase Agreement has been (contemporaneous
with the effectiveness of this Reaffirmation) amended and restated as of the
date hereof.
(b)    Guarantor hereby reaffirms the Guarantee Agreement and acknowledges that
its obligations under the Guarantee Agreement, after giving effect to the
effectiveness of the Repurchase Agreement and the amendment and restatement of
the Existing Repurchase Agreement, are continuing and in full force and effect
in favor of Buyer.
(c)    Guarantor hereby confirms that all payment obligations when due under the
Repurchase Agreement constitute “Obligations” under the Guarantee Agreement and
are payable by Guarantor in accordance with the terms of the Guarantee
Agreement.
3.    Condition to Effectiveness. This Reaffirmation shall become effective upon
the date (the “Effective Date”) on which Buyer shall have received (a) this
Reaffirmation, executed and delivered by a duly authorized officer of Guarantor
and (b) evidence satisfactory to Buyer that the Repurchase Agreement, amending
and restating the Existing Repurchase Agreement, has been executed and delivered
by the parties thereto.
4.    Representations and Warranties. Guarantor hereby represents and warrants
to Buyer that as of the Effective Date (before and after giving effect to this
Reaffirmation):
(a)    Guarantor has the requisite power and authority to execute, deliver and
perform this Reaffirmation.
(b)    Guarantor has taken all necessary corporate (or analogous) action to
authorize the execution, delivery and performance of this Reaffirmation. This
Reaffirmation constitutes a legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally, and subject to general equitable
principles (whether considered in a proceeding in equity or at law).
(c)    Each of the representations and warranties made by Guarantor herein or in
or pursuant to the Repurchase Documents is true and correct in all material
respects on and as of the Effective Date as if made on and as of such date.
(d)    After giving effect to this Reaffirmation, no Default or Event of Default
has occurred and is continuing.
5.    Payment of Expenses. Guarantor agrees to pay or reimburse Buyer for all of
its out‑of‑pocket costs and expenses incurred in connection with this
Reaffirmation, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to Buyer.
6.    Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Repurchase Agreement and the other Repurchase Documents are
and shall remain


2

--------------------------------------------------------------------------------




in full force and effect. The reaffirmations contained herein shall not be
construed as a waiver or amendment of any other provision of the Repurchase
Agreement or the other Repurchase Documents or for any purpose except as
expressly set forth herein or a consent to any further or future action on the
part of Sellers that would require the waiver or consent of Buyer.
7.    Governing Law. THIS REAFFIRMATION AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS REAFFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5‑1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).
8.    Counterparts. This Reaffirmation may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Reaffirmation by
signing any such counterpart. Delivery of an executed signature page of this
Reaffirmation in Portable Document Format (PDF) or by facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.
9.    Headings, etc. Section or other headings contained in this Reaffirmation
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Reaffirmation.
10.    No Implied Third Party Beneficiaries. This Reaffirmation shall not be
deemed to create any right in any Person except a party hereto and shall not be
construed in any respect to be a contract in whole or in part for the benefit of
any other Person.
11.    Repurchase Document. Guarantor hereby acknowledges and agrees that,
notwithstanding anything to the contrary contained herein, in the Repurchase
Agreement or in any other Repurchase Document, this Reaffirmation shall
constitute a Repurchase Document under the Repurchase Agreement.
[SIGNATURE PAGE FOLLOWS]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Reaffirmation to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
ARES COMMERCIAL REAL ESTATE CORPORATION,
as Guarantor
By: /s/ John B. Jardine
Name: John B. Jardine
Title: Co-Chief Executive Officer
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Buyer
By: /s/ Melissa A. Dolski
Name: Melissa A. Dolski
Title: Director






[Signature Page to Reaffirmation Agreement]